Citation Nr: 1641406	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a right wrist fracture, currently rated as 10 percent disabling.

2.  Entitlement to service connection for asthma, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for seborrheic keratosis, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for chronic allergic conjunctivitis, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for renal calculus, left kidney, to include as a result of exposure to herbicides.

6.  Entitlement to service connection for high glucose levels, to include as a result of exposure to herbicides.

7.  Entitlement to service connection for radial sensory neuritis, to include as a result of exposure to herbicides.

8.  Entitlement to service connection for angiomyolipoma, to include as a result of exposure to herbicides.

9.  Entitlement to service connection for pulmonary disease, to include as a result of exposure to herbicides.

10.  Entitlement to service connection for glaucoma, to include as a result of exposure to herbicides.

11.  Entitlement to service connection for sinusitis, to include as a result of exposure to herbicides.

12.  Entitlement to service connection for right wrist carpal syndrome.  

13.  Entitlement to service connection for antecubital fossa, right (claimed as a right elbow disability).

14.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Issues 1-11 were remanded in March 2015 for further development.  

In March 2015, the Board also denied service connection for numerous issues, including right wrist carpal syndrome; antecubital fossa, right (claimed as a right elbow disability); and tinnitus (issues 12-14).   In February 2016, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as to these three issues.  

The issues of entitlement to service connection for asthma; seborrheic keratosis; renal calculus, left kidney; radial sensory neuritis; angiomyolipoma; pulmonary disease; sinusitis; right wrist carpal syndrome; antecubital fossa, right (claimed as a right elbow disability); and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Allergic conjunctivitis was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to exposure to herbicide agents during service.

 2.  Glaucoma was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to exposure to herbicide agents during service.

3.  High glucose levels do not constitute a disability for VA purposes.

4.  The Veteran's residuals of a right wrist fracture are not manifested by ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for allergic conjunctivitis, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for glaucoma, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an award of service connection for high glucose levels, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected residuals of a right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5214-5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in May 2015, which is fully adequate.  The examiner reviewed the claims file in conjunction with the VA examination and adequately addressed all relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Allergic conjunctivitis/glaucoma

The service treatment records fail to reflect any findings attributable to either allergic conjunctivitis or glaucoma.  A January 1971separation examination yielded normal findings.  Additionally, the Veteran completed a January 1971 Report of Medical History in which he denied, by checked box, that he had any eye trouble (VBMS, 3/19/15, pgs. 16-20).

In February 1980, the Veteran filed a service connection claim for a back disability.  There was no mention of any eye disability, to include glaucoma or allergic conjunctivitis (VBMS, 2/22/80).

The first evidence of glaucoma is dated November 2003.  There was no indication at that time that the glaucoma was due to service, to include as due to Agent Orange exposure (VBMS, 11/19/06, p. 6).  The Veteran was then diagnosed with glaucoma and allergic conjunctivitis in August 2006.  There was again no indication that either disability was related to service, to include Agent Orange exposure (VBMS, 11/19/06, p. 55).  Records from Eye Care Associates of Texas dated October 2008 fail to associate the Veteran's eye disabilities to service, to include Agent Orange exposure (VBMS, 1/29/10).  

The Veteran underwent a VA examination in May 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran had open angle glaucoma in both eyes, with an onset date of 2006.  The examiner opined that the Veteran's visual impairment was due to glaucoma (VBMS, 7/15/15, pgs. 57-70).  The examiner opined that it was less likely than not than the Veteran's glaucoma and allergic conjunctivitis are related to service, to include presumed Agent Orange exposure.  She noted that the length of time between exposure to Agent Orange and the onset date of the eye conditions was great, without evidence of chronicity of care.  She noted that according to the Institute of Medicine, neither glaucoma nor allergic conjunctivitis is listed as conditions known to be secondary to Agent Orange exposure.  She stated that a causal service or presumed exposure nexus had not been established (VBMS, 7/15/15, pgs. 129-133).   

Analysis

Neither glaucoma nor allergic conjunctivitis are listed under 38 C.F.R. § 3.309(e) as disabilities entitled to presumptive service connection.  Consequently, the Veteran is not entitled to service connection on a presumptive basis.  However, it does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that he currently has glaucoma and allergic conjunctivitis.  

With regard to the second element of service connection, there is no evidence of incurrence of a disability in service.  However, to the extent that exposure to Agent Orange constitutes an injury, the Board finds that the second element of service connection has been established.  

It is the third element of service connection in which the Veteran's claim falls short.  As noted, the service treatment records fail to reflect findings attributable to either glaucoma or allergic conjunctivitis.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regarding continuity of symptomatology, the evidence does not reflect (nor has the Veteran alleged) that the symptoms have been continuous since service.  To the contrary, the Board notes that there is a gap of more than 3 decades between the Veteran's separation from service and the first documented treatment for glaucoma and allergic conjunctivitis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  However, in this case, there have been no lay statements of continuity.     

Additionally, it is noted that the Veteran did not file a claim of service connection for an eye disability until 2009, decades after he separated from service.  Had he been experiencing chronic eye problems since service, it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 2005 he sought service connection for a back disability.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for an eye disability at that time very strongly suggests that he was not indeed experiencing any symptoms as late as 2005, or if he was, that he did not attribute them to service.  

In reaching the above finding, the Board acknowledges Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the absence of in-service and post-service complaints does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, as noted, the Veteran has not made claims of continuity here.  Moreover, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors.  Here, the Board also relies on the denial of relevant complaints in the report of medical history.  It is further noted that the disorder in question in Fountain was tinnitus, and there was a concern that the Veteran's claim of service connection for hearing loss in that case may have been intended to encompass ringing in his ears.  Here, there is no logical basis to assume that a claim for a back disability was intended to also encompass allergic conjunctivitis or glaucoma; thus, the underlying facts in the instant case appear to be distinguishable from those in Fountain, further supporting the conclusion that such case does not preclude the Board here from considering the Veteran's failure to file a claim, as one factor among others, in evaluating credibility as it pertains to the question of continuity of symptomatology.

For the above reasons, continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current eye disability is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, 
the VA examiner in May 2015 concluded that neither the Veteran's glaucoma nor allergic conjunctivitis was as likely as not related to service because there was no evidence of either condition for many years after service and because according to the Institute of Medicine, neither disability is listed as a condition known to be secondary to Agent Orange exposure.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale and no other competent evidence of record refutes that opinion.  The examiner's finding is also consistent with the examination results at separation from service, showing no relevant symptoms or complaints.

The Veteran himself believes that his current glaucoma and allergic conjunctivitis are related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the relationship between Agent Orange exposure and glaucoma and allergic conjunctivitis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for glaucoma and allergic conjunctivitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

High glucose levels

Upon VA examination in March 2015, the examiner concluded that the objective findings did not support a diagnosis of diabetes.  In light of this, the Board finds that the high glucose levels represent a laboratory finding, as opposed to a chronic disability for VA compensation purposes.  38 C.F.R. § 3.303(c).  Indeed, The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. Should the glucose levels eventually progress to diabetes, then the Veteran is free to pursue such claim at that time.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected residuals of a right wrist fracture have been rated by the RO under the provisions of Diagnostic Code 5215.  Under this regulatory provision, a rating of 10 percent is warranted when palmar flexion is limited to being in line with the forearm; or when dorsiflexion is less than 15 degrees.  A 10 percent rating is the maximum rating under Diagnostic Code 5215.  

A rating in excess of 10 percent is only warranted for ankylosis of the wrist under Diagnostic Code 5214.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in February 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran had complaints of weakness in his grip of his right hand and throbbing in the proximal forearm associated with some numbness.  He was treated with night splints with minimal relief.  The Veteran denied periods of flare-up.  He utilized no assistive devices or brace.  He worked as a local truck driver and reported having missed two to three weeks of work in the last year due to his right wrist.  He stated that his activities of daily living were affected in that gripping objects and dressing were difficult due to diminished grip strength of his right hand.  He reported that he was right hand dominant.  

Upon examination, the right wrist revealed a dorsal bony prominence on the ulnar aspect.  He was tender here and also on the medial aspect of the wrist.  He had no swelling.  He had a positive Tinel's at the right wrist.  Range of motion revealed 0 to 60 degrees of dorsiflexion; 0 to 45 degrees of volar flexion; 0 to 10 degrees of radial deviation; and 0 to 45 degrees of ulnar deviation with pain throughout those ranges.  There were no additional limitations following repetitive use.  There were no flare-ups.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on his wrist function.  He did not have any thenar immanence or atrophy.  X-rays revealed an old healed distal radial fracture.  Healing was complete but there was some residual radial shortening.  There was no arthritis.  The adjacent carpal areas appeared normal.  

The Veteran underwent a VA examination in May 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran was right handed.  There was no evidence of right wrist ankylosis.  To the contrary, the Veteran achieved 35 degrees of palmar flexion; 25 degrees of dorsiflexion; 25 degrees of ulnar deviation; and 15 degrees of radial deviation.  The Veteran denied experiencing any flare-ups.  He reported weakness, for which he was receiving physical therapy.  After three repetitions of motion, there was no additional loss of motion.  

The Veteran is in receipt of a 10 percent rating due functional loss due to painful motion DeLuca v. Brown, 8 Vet.App. 202 (1995).  In order to warrant a rating in excess of 10 percent, the Veteran's right wrist disability must be manifested by ankylosis.  Neither of the VA examinations, nor any of the post service treatment reports reflect ankylosis.  Consequently, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for residuals of a right wrist fracture must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
     

ORDER

Entitlement to service connection for chronic allergic conjunctivitis is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for high glucose levels is denied.

Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture is denied.  


REMAND

Asthma, seborrheic keratosis, left kidney, radial sensory neuritis, angiomyolipoma, pulmonary disease, sinusitis

The Board remanded these claims in March 2015 so that the Veteran could be scheduled for a VA examination for the purpose of determining the etiology of the disabilities.  The Veteran underwent a VA examination in May 2015.  The examiner opined that each of these disabilities was less likely than not related to service.  However, the rationale for each opinion is inadequate.  For the first six listed disabilities, the examiner based her opinion solely on the fact that there was no diagnosis during service.  Regarding sinusitis, the examiner also noted the absence of "chronicity of care."  The Board notes that neither an absence of in-service diagnosis or post-service continuous care are fatal to a claim.  Indeed, service connection may still be established for disorders diagnosed after service if the evidence shows in-service incurrence, to include consideration of lay evidence on factors such as continuity of symptoms (as opposed to documented treatment).  Moreover, the examiner's rationale ignores the possibility that the effects of Agent Orange can become manifest long after exposure.  

The Board finds that new examinations are warranted for the purpose of determining the etiology of the Veteran's disabilities.       

Right wrist carpal tunnel syndrome 

The CAVC determined that the Board erred in denying service connection for carpal tunnel syndrome based on the February 2010 VA examiner's opinion.  It found that the February 2010 VA examiner "merely opined that the in-service fracture did not cause carpal tunnel syndrome; there is no opinion as to whether his fracture aggravated the appellant's carpal tunnel, which is especially troubling given the examiner's recognition of a shortened radial bone."  (VBMS, 2/5/16, p. 67).  The Board finds that a new examination is warranted.  The RO should schedule the Veteran for another VA examination for the purpose of determining the etiology of the Veteran's right wrist carpal tunnel syndrome.

Tinnitus

The CAVC determined that the October 2010 VA examination was inadequate for the purposes of rendering a decision as to the etiology of tinnitus.  It found that the October 2010 examiner did not dispute the existence of tinnitus.  Instead, she merely found that the appellant did not suffer from hearing loss.  With regard to her opinion regarding tinnitus, the CAVC found that the examiner "merely recited the evidence she had reviewed, and provided no explanation for her opinion."  The Board finds that a new VA examination is warranted in order to obtain a competent medical opinion regarding the etiology of the Veteran's tinnitus.

Antecubital fossa, right (claimed as a right elbow disability)

The CAVC found that the issue of entitlement to service connection for antecubital fossa, right (claimed as a right elbow disability) is inextricably intertwined with the issue of entitlement to service connection for radial sensory neuritis, to include as a result of exposure to herbicides.  It also found that the Board erred in adjudicating the issue of entitlement to service connection for radial sensory neuritis (an issue that the Board remanded).  Since the issue of entitlement to service connection for radial sensory neuritis is being remanded, the Board finds that the issue of entitlement to service connection antecubital fossa, right (claimed as a right elbow disability) must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA examination for the purpose of determining the nature and etiology of his asthma, seborrheic keratosis, renal calculus (left kidney), radial sensory neuritis, angiomyolipoma, pulmonary disease, and sinusitis.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to presumed exposure to Agent Orange.   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Additionally, the examiner should note a June 2006 CT scan of the Veteran's abdomen that revealed "old splenic granulomatous disease" and a March 2007 chest x-ray that revealed of "prior granulomatous disease."  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


